DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.
The IDS filed 5/20/2021, the IDS filed 5/20/2021, the IDS filed 8/11/2021, and the IDS filed 2/11/2022 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carver et al. (U.S. Patent Application Publication Number 2015/0365438), hereinafter referred to as Carver, in view of Ogawa (U.S. Patent Application Publication Number 2015/0215325).
Carver disclosed techniques for automatically implementing a response to one or more security incidents.  In an analogous art, Ogawa disclosed techniques for detecting and responding to suspicious activity.  Both systems deal directly with responding to security incidents in a computing network.
Regarding claim 1, Carver discloses a computer-implemented method, comprising: receiving an indication of a security incident involving a computing device in a first information technology (IT) environment (paragraph 48, security incident identified), wherein the first IT environment is associated with a first organization and includes a plurality of computing devices (paragraph 14, organization that operates system, and paragraph 22, multiple computing devices in communication), and wherein the security incident is associated with a security incident type (paragraph 48, type of attack); identifying a plurality of action recommendations for responding to the security incident (paragraph 50, response strategies); identifying a subset of action recommendations from the plurality of action recommendations, wherein the subset of action recommendations is less than the plurality of action recommendations (paragraph 56, one or more possible actions); receiving input selecting an action recommendation from the subset of action recommendations (paragraphs 55-57, notification provided to operator including list of possible actions, and paragraph 57, operator selects action); and implementing the action recommendation in the IT environment (paragraph 57, implements incident repsonse).
Carver does not explicitly state identifying, for each action recommendation of the plurality of action recommendations, an effectiveness measurement indicating an effectiveness of the action recommendation against past occurrences of security incidents associated with the security incident type, wherein the effectiveness measurement for an action recommendation of the plurality of action recommendations is generated at least in part by measuring an effectiveness of the action recommendation against past occurrences of security incidents that occurred in a second IT environment associated with a second organization that is different from the first organization, and identifying the subset of action recommendations based on a respective effectiveness measurement of each action recommendation of the plurality of action recommendations.  However, selecting response actions in such a way was well known in the art as evidenced by Ogawa.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carver by adding the ability for identifying, for each action recommendation of the plurality of action recommendations, an effectiveness measurement indicating an effectiveness of the action recommendation against past occurrences of security incidents associated with the security incident type, wherein the effectiveness measurement for an action recommendation of the plurality of action recommendations is generated at least in part by measuring an effectiveness of the action recommendation against past occurrences of security incidents that occurred in a second IT environment associated with a second organization that is different from the first organization, and identifying the subset of action recommendations based on a respective effectiveness measurement of each action recommendation of the plurality of action recommendations as provided by Ogawa (see paragraphs 76, logs responses to evaluate effectiveness of each response and responses to attack chosen based on effectiveness of previous response, and paragraph 76, effectiveness is the effectiveness of response to stop attack, where Carver already teaches providing the list of actions as discussed above, and where Carver already teaches the past occurrences of security incidents having occurred in a second IT environment associated with a second organization that is different from the first organization, see Carver, inter alia, paragraph 14, peer organization).  One of ordinary skill in the art would have recognized the benefit that using feedback to adjust parameters in a security system would assist in detecting future suspicious actions and determining the type of response actions to be implemented (see Ogawa, paragraph 40).
Regarding claim 2, the combination of Carver and Ogawa discloses obtaining enrichment information about the security incident from an internet-based resource (Carver, paragraph 16, insights, and paragraph 17, threat identified as existence of a file, activity on an IP address, etc., and paragraph 66, data communication occurs over the Internet); and wherein an action recommendation of the plurality of action recommendations for responding to the security incident is identified based on the enrichment information (Carver, paragraph 50, response strategies based on insight information).
Regarding claim 3, the combination of Carver and Ogawa discloses identifying, based on the indication of the security incident, a property of the security incident (Carver, paragraph 16, security threat information); obtaining, based on the property of the security incident, enrichment information about the security incident from an internet-based resource (Carver, paragraph 16, insights are based on security threat information, and paragraph 17, threat identified as existence of a file, activity on an IP address, etc., and paragraph 66, data communication occurs over the Internet); and wherein an action recommendation of the plurality of action recommendations for responding to the security incident is identified based on the enrichment information (Carver, paragraph 50, response strategies based on insight information).
Regarding claim 4, the combination of Carver and Ogawa discloses wherein the indication of the security incident is received from one of: a security monitoring system, a security information and event management (SIEM) system, or a local security process (Carver, paragraph 48, security information and analytics component or endpoint management system).
Regarding claim 5, the combination of Carver and Ogawa discloses wherein the security incident type is a virus, and wherein the effectiveness measurement is further generated at least in part by measuring whether the virus was still active in the second IT environment after execution of the action recommendation (Ogawa, paragraph 76, effectiveness of response to stop attack, where a virus was a well known type of security attack, see for example Carver’s reference to “malicious process”, etc.).
Regarding claim 7, the combination of Carver and Ogawa discloses wherein the effectiveness measurement is further generated by measuring an effectiveness of the action recommendation against past occurrences of security incidents identified as being similar to the security incident (Ogawa, paragraph 76, previous response was effective), and wherein a searchable data structure identifies the past occurrences of security incidents as being similar to the security incident (Ogawa, paragraph 73, log database).
Regarding claim 8, the combination of Carver and Ogawa discloses wherein the effectiveness measurement is further generated by measuring an effectiveness of the action recommendation against past occurrences of security incidents identified as being similar to the security incident (Ogawa, paragraph 76, previous response was effective), and wherein a machine learning model is used to identify the past occurrences of security incidents as being similar to the security incident (Ogawa, paragraph 64, machine learning).
Regarding claim 9, the combination of Carver and Ogawa discloses causing display of a graphical user interface (GUI) including the subset of action recommendations, and wherein the input selecting the action recommendation from the subset of action recommendations is received via the GUI (Carver, paragraph 57, operator selects action).
Regarding claim 10, the combination of Carver and Ogawa discloses wherein implementing the action recommendation in the IT environment includes translating the action recommendation into one or more procedures used to implement the action recommendation in a computing device of the IT environment (Carver, paragraph 50, workflow steps and/or instructions).
Regarding claim 11, the combination of Carver and Ogawa discloses wherein implementing the action recommendation in the IT environment includes using a connector to translate the action recommendation into one or more procedures used to implement the action recommendation in a computing device of the IT environment, wherein the connector implements processes for communicating with the computing device (Carver, paragraph 50, security information and analytics component).
Regarding claim 12, the combination of Carver and Ogawa discloses identifying a rule set for responding to security incidents associated with the security incident type, wherein execution of the rule set includes execution of an action selected from the plurality of action recommendations (Carver, paragraph 47, runbook ontology).
Regarding claim 13, the combination of Carver and Ogawa discloses wherein the action recommendation of the plurality of action recommendations is a first action recommendation, and wherein the method further comprises: identifying an effectiveness measurement for a second action recommendation; and removing the second action recommendation from the subset of action recommendations based on the effectiveness measurement for the second action recommendation (Ogawa, paragraph 76, previous response was not effective).
Regarding claim 14, the combination of Carver and Ogawa discloses wherein the effectiveness measurement for the action recommendation of the plurality of action recommendations is further generated at least in part by measuring an effectiveness of the action recommendation against security incidents associated with a same internet protocol (IP) address (Ogawa, paragraph 68, analyzes data for particular IP address).
Regarding claim 15, the combination of Carver and Ogawa discloses wherein the action recommendation is implemented in a computing device in the IT environment, and wherein the computing device includes at least one of: a server, a personal computing device, a virtual machine, a router, a switch, or a firewall (Carver, paragraph 52, affected computing devices/systems).
Regarding claim 16, the combination of Carver and Ogawa discloses wherein at least one action recommendation of the plurality of action recommendations is included in the plurality of action recommendations based on a previous selection of the at least one action recommendation by a user (Ogawa, paragraph 76, responses to attack chosen based on effectiveness of previous response, and Carver, paragraph 51, responses include operator decisions).
Regarding claim 17, the combination of Carver and Ogawa discloses causing display of a workflow including the action recommendation, wherein the workflow includes a plurality of actions to be executed to respond to the security incident (Carver, paragraph 50, workflow steps to perform).
Regarding claim 18, the combination of Carver and Ogawa discloses wherein the indication of the security incident is received by an advisement computing system, and wherein the advisement computing system identifies the plurality of action recommendations and the effectiveness measurement for each action recommendation of the plurality of action recommendations (Carver, paragraph 50, security information and analytics component, and Ogawa, paragraph 76, effectiveness).
Regarding claim 19, Carver discloses a computing device, comprising: a processor; and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, cause the processor to perform operations including: receiving an indication of a security incident involving a computing device in a first information technology (IT) environment (paragraph 48, security incident identified), wherein the first IT environment is associated with a first organization and includes a plurality of computing devices (paragraph 14, organization that operates system, and paragraph 22, multiple computing devices in communication), and wherein the security incident is associated with a security incident type (paragraph 48, type of attack); identifying a plurality of action recommendations for responding to the security incident (paragraph 50, response strategies); identifying a subset of action recommendations from the plurality of action recommendations, wherein the subset of action recommendations is less than the plurality of action recommendations (paragraph 56, one or more possible actions); receiving input selecting an action recommendation from the subset of action recommendations (paragraphs 55-57, notification provided to operator including list of possible actions, and paragraph 57, operator selects action); and implementing the action recommendation in the IT environment (paragraph 57, implements incident repsonse).
Carver does not explicitly state identifying, for each action recommendation of the plurality of action recommendations, an effectiveness measurement indicating an effectiveness of the action recommendation against past occurrences of security incidents associated with the security incident type, wherein the effectiveness measurement for an action recommendation of the plurality of action recommendations is generated at least in part by measuring an effectiveness of the action recommendation against past occurrences of security incidents that occurred in a second IT environment associated with a second organization that is different from the first organization, and identifying the subset of action recommendations based on a respective effectiveness measurement of each action recommendation of the plurality of action recommendations.  However, selecting response actions in such a way was well known in the art as evidenced by Ogawa.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carver by adding the ability for identifying, for each action recommendation of the plurality of action recommendations, an effectiveness measurement indicating an effectiveness of the action recommendation against past occurrences of security incidents associated with the security incident type, wherein the effectiveness measurement for an action recommendation of the plurality of action recommendations is generated at least in part by measuring an effectiveness of the action recommendation against past occurrences of security incidents that occurred in a second IT environment associated with a second organization that is different from the first organization, and identifying the subset of action recommendations based on a respective effectiveness measurement of each action recommendation of the plurality of action recommendations as provided by Ogawa (see paragraphs 76, logs responses to evaluate effectiveness of each response and responses to attack chosen based on effectiveness of previous response, and paragraph 76, effectiveness is the effectiveness of response to stop attack, where Carver already teaches providing the list of actions as discussed above, and where Carver already teaches the past occurrences of security incidents having occurred in a second IT environment associated with a second organization that is different from the first organization, see Carver, inter alia, paragraph 14, peer organization).  One of ordinary skill in the art would have recognized the benefit that using feedback to adjust parameters in a security system would assist in detecting future suspicious actions and determining the type of response actions to be implemented (see Ogawa, paragraph 40).
Regarding claim 20, the combination of Carver and Ogawa discloses wherein the effectiveness measurement is further generated by measuring an effectiveness of the action recommendation against past occurrences of security incidents identified as being similar to the security incident (Ogawa, paragraph 76, previous response was effective), and wherein a searchable data structure identifies the past occurrences of security incidents as being similar to the security incident (Ogawa, paragraph 73, log database).
Regarding claim 21, the combination of Carver and Ogawa discloses wherein implementing the action recommendation in the IT environment includes translating the action recommendation into one or more procedures used to implement the action recommendation in a computing device of the IT environment (Carver, paragraph 50, workflow steps and/or instructions).
Regarding claim 22, Carver discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform operations including: receiving an indication of a security incident involving a computing device in a first information technology (IT) environment (paragraph 48, security incident identified), wherein the first IT environment is associated with a first organization and includes a plurality of computing devices (paragraph 14, organization that operates system, and paragraph 22, multiple computing devices in communication), and wherein the security incident is associated with a security incident type (paragraph 48, type of attack); identifying a plurality of action recommendations for responding to the security incident (paragraph 50, response strategies); identifying a subset of action recommendations from the plurality of action recommendations, wherein the subset of action recommendations is less than the plurality of action recommendations (paragraph 56, one or more possible actions); receiving input selecting an action recommendation from the subset of action recommendations (paragraphs 55-57, notification provided to operator including list of possible actions, and paragraph 57, operator selects action); and implementing the action recommendation in the IT environment (paragraph 57, implements incident repsonse).
Carver does not explicitly state identifying, for each action recommendation of the plurality of action recommendations, an effectiveness measurement indicating an effectiveness of the action recommendation against past occurrences of security incidents associated with the security incident type, wherein the effectiveness measurement for an action recommendation of the plurality of action recommendations is generated at least in part by measuring an effectiveness of the action recommendation against past occurrences of security incidents that occurred in a second IT environment associated with a second organization that is different from the first organization, and identifying the subset of action recommendations based on a respective effectiveness measurement of each action recommendation of the plurality of action recommendations.  However, selecting response actions in such a way was well known in the art as evidenced by Ogawa.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carver by adding the ability for identifying, for each action recommendation of the plurality of action recommendations, an effectiveness measurement indicating an effectiveness of the action recommendation against past occurrences of security incidents associated with the security incident type, wherein the effectiveness measurement for an action recommendation of the plurality of action recommendations is generated at least in part by measuring an effectiveness of the action recommendation against past occurrences of security incidents that occurred in a second IT environment associated with a second organization that is different from the first organization, and identifying the subset of action recommendations based on a respective effectiveness measurement of each action recommendation of the plurality of action recommendations as provided by Ogawa (see paragraphs 76, logs responses to evaluate effectiveness of each response and responses to attack chosen based on effectiveness of previous response, and paragraph 76, effectiveness is the effectiveness of response to stop attack, where Carver already teaches providing the list of actions as discussed above, and where Carver already teaches the past occurrences of security incidents having occurred in a second IT environment associated with a second organization that is different from the first organization, see Carver, inter alia, paragraph 14, peer organization).  One of ordinary skill in the art would have recognized the benefit that using feedback to adjust parameters in a security system would assist in detecting future suspicious actions and determining the type of response actions to be implemented (see Ogawa, paragraph 40).
Regarding claim 23, the combination of Carver and Ogawa discloses wherein the effectiveness measurement is further generated by measuring an effectiveness of the action recommendation against past occurrences of security incidents identified as being similar to the security incident (Ogawa, paragraph 76, previous response was effective), and wherein a searchable data structure identifies the past occurrences of security incidents as being similar to the security incident (Ogawa, paragraph 73, log database).
Regarding claim 24, the combination of Carver and Ogawa discloses wherein implementing the action recommendation in the IT environment includes translating the action recommendation into one or more procedures used to implement the action recommendation in a computing device of the IT environment (Carver, paragraph 50, workflow steps and/or instructions).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carver in view of Ogawa, further in view of Norrman et al. (U.S. Patent Application Publication Number 2010/0325412), hereinafter referred to as Norrman.
The combination of Carver and Ogawa disclosed techniques for automatically implementing a response to one or more security incidents.  In an analogous art, Norrman disclosed techniques for reconfiguring systems based on a security analysis.  Both systems deal directly with responding to security incidents in a computing network.
Regarding claim 6, the combination of Carver and Ogawa discloses determining that the action recommendation of the plurality of actions recommendations was effective against past occurrences of security incidents associated with the security incident type (Ogawa, paragraph 76, previous response was effective); and causing display of the list of the subset of action recommendations (Carver, paragraph 56, list of possible actions).
The combination of Carver and Ogawa does not explicitly state the list being an ordered list of the subset of action recommendations, and generating the ordered list of the subset of action recommendations, wherein the action recommendation is ranked is the ordered list based on determining that the action recommendation was effective against past occurrences of security incidents associated with the security incident type.  However, determining countermeasure effectiveness in such a way was well known in the art as evidenced by Norrman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carver and Ogawa by adding the ability for the list being an ordered list of the subset of action recommendations, and generating the ordered list of the subset of action recommendations, wherein the action recommendation is ranked is the ordered list based on determining that the action recommendation was effective against past occurrences of security incidents associated with the security incident type as provided by Norrman (see paragraph 132, ranking lists).  One of ordinary skill in the art would have recognized the benefit that determining countermeasure effectiveness in this way would assist in improving system security (see Norrman, paragraph 36).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent Number 11,019,092.  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the present invention represent a variably broader embodiment of the claims of the patent.  Where the claims of the patent do not fully anticipate the claims of the present invention, the claims of the present application are rejected over the claims of the patent in view of the prior art as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blackwell (U.S. Patent Application Publication Number 2013/0276108) disclosed techniques for comparing accessed data to pre-defined patterns in order to detect possible security violations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493